20-712
     Cadmelema-Morocho v. Garland
                                                                                BIA
                                                                          Brennan, IJ
                                                            A208 912 062/208 782 488

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            MICHAEL H. PARK,
 8            BETH ROBINSON,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   EDWIN F. CADMELEMA-MOROCHO,
14   JESSICA MARIANA SUMBA-VELECELA,
15            Petitioners,
16
17                   v.                                    20-712
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Michael Borja, Esq., Jackson
25                                     Heights, NY.
26
27   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
28                                     Assistant Attorney General; John
1                                       W. Blakeley, Assistant Director;
2                                       Elizabeth K. Fitzgerald-Sambou,
3                                       Trial Attorney, Office of
4                                       Immigration Litigation, United
5                                       States Department of Justice,
6                                       Washington, DC.

7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioners      Edwin      F.       Cadmelema-Morocho    and     Jessica

12   Mariana Sumba-Velecela, natives and citizens of Ecuador, seek

13   review of a February 6, 2020 decision of the BIA affirming an

14   April 10, 2018 decision of an Immigration Judge (“IJ”) denying

15   asylum and withholding of removal.               In re Cadmelema-Morocho,

16   No. A 208 912 062/208 782 488 (B.I.A. Feb. 6, 2020), aff’g

17   No. A 208 912 062/208 782 488 (Immig. Ct. N.Y.C. Apr. 10,

18   2018).       We   assume     the     parties’      familiarity      with    the

19   underlying facts and procedural history.

20       We     have   reviewed    the        IJ’s   decision   as modified      and

21   supplemented by the BIA.           See Xue Hong Yang v. U.S. Dep’t of

22   Justice,    426   F.3d   520,      522    (2d   Cir.   2005); Yan    Chen    v.

23   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).                  The applicable

24   standards of review are well established.                    See Paloka v.

                                              2
1    Holder, 762 F.3d 191, 195 (2d Cir. 2014) (reviewing factual

2    findings for substantial evidence and questions of law and

3    application of law to undisputed facts de novo).

4        To demonstrate eligibility for asylum or withholding of

5    removal, “the applicant must establish that race, religion,

6    nationality, membership in a particular social group, or

7    political opinion was or will be at least one central reason

 8   for persecuting the applicant.”      8 U.S.C. § 1158(b)(1)(B)(i);

 9   see also id. § 1231(b)(3)(A).        To constitute a particular

10   social group, a group must be: “(1) composed of members who

11   share a common immutable characteristic, (2) defined with

12   particularity, and (3) socially distinct within the society

13   in question.”   Paloka, 762 F.3d at 196 (quoting Matter of M-

14   E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014)); see also

15   Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72–74 (2d Cir. 2007).

16   We find no error in the agency’s conclusion that Petitioners

17   did not establish their membership in a cognizable particular

18   social group of witnesses to gang activity.

19       A   group   of   witnesses   may   constitute   a   cognizable

20   particular social group.    See Gashi v. Holder, 702 F.3d 130,

21   137 (2d Cir. 2012).     In Gashi, the group members witnessed


                                      3
1    war crimes and cooperated with a war crimes investigation,

2    their names appeared on a public list of potential witnesses,

3    and the number of cooperating witnesses was “finite, and . .

 4   . quite limited.”         Id.    In contrast, the Petitioners here

 5   interacted with the police only briefly: once when the police

 6   were called to the scene when Petitioner Cadmelema-Morocho

 7   was attacked, and once when they attempted to file a police

 8   report. Although they attempted to file a police report, they

 9   did not cooperate in an investigation of or testify against

10   the   criminal    gang,    nor    did    they     publicly    voice   their

11   opposition to the gang.         On this record, petitioners have not

12   established membership in a sufficiently particular, well-

13   defined and socially distinct group to qualify as a cognizable

14   “particular social group.”              See Paloka, 762 F.3d at 196

15   (explaining that “[a]lthough a persecutor’s perception can be

16   indicative of whether society views a group as distinct, a

17   persecutor’s perception alone is not enough to establish a

18   cognizable social group.”)

19         We   also   deny    the    petition    as    to   the   CAT     claim.

20   Petitioners do not acknowledge in their brief to this Court

21   that the BIA concluded that they had waived the CAT claim,


                                         4
1   and do not argue that the BIA erred in doing so. 1   See Norton


    1
      Petitioners checked a box for CAT relief on their
    application. In her oral decision, the IJ stated she would
    not reach the CAT claim because she found petitioners not
    eligible for asylum “under the lower burden for asylum.” CAR
    38. Petitioners’ brief on appeal to the BIA did not address
    the IJ’s decision not to reach the CAT claim; instead
    petitioners suggested that the IJ had reached and rejected
    the CAT claim on its merits, and challenged that purported
    decision.   See CAR 12.   On appeal, the BIA concluded that
    petitioners did not pursue protection under CAT before the IJ
    and thus “it was appropriate for the Immigration Judge to not
    consider it.”   CAR 4.   Because petitioners’ brief to this
    Court does not raise these inconsistencies, we do not address
    them here.

    However, petitioners may seek to file with the BIA a motion
    to reopen removal proceedings based on ineffective assistance
    of counsel before the IJ or the BIA with respect to their CAT
    claim. We express no opinion as to the merits of a claim,
    or whether this case would warrant equitable tolling. See 8
    U.S.C. § 1229a(c)(7)(C)(i) (requiring motion to reopen be
    filed no later than 90 days after the final administrative
    decision); Rashid v. Mukasey, 533 F.3d 127, 130 (2d Cir. 2008)
    (“[I]neffective assistance of counsel can...afford an alien
    additional time beyond the limitations period for a motion to
    reopen and relieve a petitioner from the numerical bar.”).

    To qualify for equitable tolling—i.e., additional time beyond
    the ninety-day statutory limitation period to file a motion
    to reopen—an individual must first “show that [their]
    counsel’s performance was so ineffective that it impinged
    upon the fundamental fairness of the hearing in violation of
    the fifth amendment due process clause,” and second, they
    must “demonstrate that [they have] exercised due diligence in
    pursuing [their claim].” Rashid, 533 F.3d at 130-31 (cleaned
    up).

    In addition, an individual pursuing a claim for ineffective
    assistance of counsel in relation to their representation in

                                  5
1    v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not

2    sufficiently argued in the briefs are considered waived and

3    normally will not be addressed on appeal.”).

4        For the foregoing reasons, the petition for review is

5    DENIED.   All pending motions and applications are DENIED and

6    stays VACATED.

 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe,
 9                               Clerk of Court
10




     removal proceedings must comply with certain procedures laid
     out in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).
     Specifically, they must file the following with the BIA: “(1)
     an affidavit setting forth in detail the agreement with former
     counsel concerning what action would be taken and what counsel
     did or did not represent in this regard; (2) proof that the
     alien notified former counsel of the allegations of
     ineffective assistance and allowed counsel an opportunity to
     respond; and (3) if a violation of ethical or legal
     responsibilities is claimed, a statement as to whether the
     alien filed a complaint with any disciplinary authority
     regarding counsel’s conduct and, if a complaint was not filed,
     an explanation for not doing so.” Twum v. INS, 411 F.3d 54,
     59 (2d Cir. 2005).
                                    6